Bussell, J.,
dissenting. The action was brought to recover damages resulting from the breach of a contract which is pleaded. In my opinion the plaintiff can not recover upon the contract in its present form, for the reason that the damages consequent upon *583its breach, if any, are expressly payable to another person expressly named, instead of to the plaintiff; and, even if this condition of the writing is due to mistake, a city court is without jurisdiction to reform or correct the writing. In my opinion, therefore, the lower court did not err in dismissing the petition.